First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/100,035 and Provisional applications 62/594,399 and 62/543,215, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Since the instant application claims the benefit under 35 USC § 119(e) of Provisional application 62/594,399 filed December 4, 2017; Provisional application 62/543,215 filed August 9, 2017 and Provisional application 62/929,631 filed November 1, 2019 and U.S. Application No. 16/100,035 filed August 9, 2018, the disclosures in these applications were reviewed because of the possibility of intervening art.  It was found that Provisional application 62/929,631 fully supported the entire scope of the instant claimed invention.  However, Application No. 16/100,035 and Provisional applications 62/594,399 and 62/543,215 fail to provide adequate support for the entire scope of the instant claimed invention.  Only species, not a genus as instantly claimed, was found in Application No. 16/100,035 and Provisional applications 62/594,399 and 62/543,215.  Therefore, the instant claimed invention can only rely on the filing date of Provisional application 62/929,631, which is November 1, 2019.

Specification
The use of the term FLOWLAC™, AVICEL™PH102, FAST FLO™, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

	Note:  Although the use of marks having definite meanings is permissible in 
patent applications, the proprietary nature of the marks should be respected. Marks 
should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating the description of the mark (in the case of marks in the form of a symbol or device or other nontextual form). Every effort should be made to prevent their use in any manner which might adversely affect their validity as marks.  See MPEP § 608.01(v) II.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71-73, 75, 78, 82-84 and 88-92 of copending Application No. 16/100,035 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims are drawn to injectable compositions comprising COX-2 inhibitors of the structure:

    PNG
    media_image1.png
    88
    218
    media_image1.png
    Greyscale
(see reference claims).  Unlike the instant claims, the reference claims are limited in scope of claimed compounds.  However, the instant claims encompass the compounds of the reference and, thus, is rendered anticipated by the cited reference.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pain, does not reasonably provide enablement for every disease/disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the presence or absence of working examples, (7) the relative skill in the art and (8) the quantity of experimentation necessary.  When the above factors are taken into consideration, the examiner’s position is that one skilled in the art could not perform the invention commensurate in scope with the instant claim without undue experimentation.
Briefly, the instant claims are drawn to a method of treating a disease or disorder in a subject, i.e., a subject suffering from any disease or disorder, by administering the claimed compound(s).  However, because of the complexity of the human body and the differences in the underlining cause(s) of the numerous known disorders and the lack of showing in the medical art of the utilization of a single agent in the treatment of all disorders, the skilled artisan in the art at the time of the present invention would doubt the claimed compounds would be useful in the treatment of every biological disorder as recited by the instant claims.  
For example, the skilled artisan knows that there is no common mechanism by which all, or even most, inflammations arise.  Mediators include bradykinin, serotonin, histamine, fibrin, some PDE4 isoenzymes, plasmin, thrombin, PAF, Mac-1, VLA-4, VLA-5, VLA-6, VCAM-1, LFA-1, ICAM-1, prostaglandins and cyclic endoperoxides (particularly prostacycline, prostaglandin E2, and thromboxane A2), leukotrienes (especially LTB4, LTC4, LTD4, and LTE4) and kallikrein, and many others.  Examples of pro-inflammatory cytokines include IL-1 alpha, IL-1 beta, IL-6, IL-8, IL-11, IL-12, IL-17A, IL-17E, IL-17F, IL-18, GM-CSF, CNTF, OSM (Oncostatin M), MCP-1, CCL2 (a chemokine), CCL5 (RANTES), TGF-beta, ENA-78, Osteopontin, Cyclophilin A, LIF (leukemia inhibitory factor), leptin, MIP-1, TWEAK, MGSA, keratinocyte-derived chemokine, PF4, MCP-1 (GDCF), IFN-gamma, TNF-α, Abscisic acid, high mobility group box chromosomal protein 1 (HMGB-1) S100A12 (EN-RAGE), TRAIL, sCD40L, IL-19, IL-20, IL-21, IL-22, IL-23, IL-24, IL-25, IL-26, IL-27, IL-32, and IL-33.  The Complement Pathway, which exists in two separate branches, uses Cl, C4a, C4b, C2, C3a, C3b, C5a, C5b, C6, C7, C8 and C9, as well as the membrane attack complex (MAC) and other complexes, C3 and C5 convertase enzymes, PI3K-gamma, magnesium ions, and Factors, B, D, F, H, etc.
The skilled artisan would also know that mediation of inflammation is among the most pervasive and complex of all body process.  There are very complex interactions among the cytokines.  For example, the Hageman factor (clotting factor XII) is a protein that when activated initiates three different process: a) the intrinsic clotting process which operates via thrombin and fibrin, b) the fibrinolytic system which produces fibrinolysis via plasmin and c) the kallikrein/kinin cascade, which produces the kinins, e.g. bradykinin.  Bradykinin produces the redness, warmth, and swelling of inflammation by its effects on both arterioles and capillaries.  Further, that plasmin can also activate C3 and C5 in the complement cascade (an entirely separate set of vascular events) producing C3a and C5a, respectively, as can thrombin.
The skilled artisan would also know that there are many paradoxical features in the inflammation system, in which an agent can be either pro- or anti-inflammatory depending on the details of the circumstances.  For example, 1) in lung inflammation, nitric oxide appears to be a pro-inflammatory mediator in acute situations e.g. ARDS but anti-inflammatory in more stable situations, 2) the cytokine TGF-beta-1 possesses both pro-inflammatory and anti-inflammatory activities.  Virtually all cells have TGF-beta-1 receptors, and the cytokine has many other roles other than in inflammation; 3) CRF appears to have both pro-inflammatory and anti-inflammatory activities.  
In fact, there is a tremendous diversity in the combination of mechanisms that produce inflammation.  This makes it impossible to image a general solution to inflammation.  For example, atherosclerosis, in its four forms, arises from the accumulation of macrophage white blood cells and is promoted by low density (especially small particle) lipoproteins.  No other inflammatory disorder has this particular mechanism
Therefore, for a compound to be effective against every inflammatory disease generally is contrary to the present understanding of medical science and, thus, it is not reasonable for any agent to be able to treat inflammation generally.  That is, the skill is so low that no compound effective generally against inflammation has been found.  The skilled artisan would know, that treatment of inflammation must often be tailored to the particular type of inflammation present.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 37, 56, 72 and 81-83 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 
invention.
The instant claims are indefinite for the following reasons:
Claim 21 lacks a period at the end; 
Claims 37, 56, 72 and 81 recite the limitation “at least about." The term “at least” delineates only numerical values more than the recited value where the term “about” may be less than or more than the recited value.  Because of the conflict of terms, it is unclear which term is limiting. See also MPEP 2173.05(b) (citing Amgen v. Chugai, 18 USPQ2d 1016 (Fed. Cir. 1991), in which the phrase “at least about” was held indefinite); and
Claims 82 and 83 recite “the” injectable, oral or topical pharmaceutical composition.  However, parent claim 75 does not recite an injectable, oral or topical pharmaceutical composition and, thus, there is insufficient antecedent basis for this limitation in the claims.
For these reasons, the skilled artisan in the art at the time of the present invention would have been unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-24, 31, 42, 43, 61, 75, 76 and 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arneric (US 2005/0085479).
Arneric teaches compositions comprising COX-2 inhibitors of the formula:

    PNG
    media_image2.png
    137
    244
    media_image2.png
    Greyscale
such as,

    PNG
    media_image3.png
    156
    265
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    156
    243
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    156
    275
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    153
    258
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    159
    257
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    154
    263
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    156
    300
    media_image9.png
    Greyscale
, etc. for treating ischemic mediated CNS disorder or injury such as stroke (see the entire article, especially Abstract, paragraphs 0011-0019, 0084-0092, 0416-0421, Tables 1 and 3).  The reference teaches
Various routes of administration such as, parenterally (including subcutaneous), orally, topically, etc. (see paragraphs 0416-0421);
Aqueous or no-aqueous injection, oral etc. formulations and that the compounds can be dissolved in a mixture of solvents such as in polyethylene glycol, propylene glycol and ethanol (see paragraphs 0417-0421); and 
Various amounts of active ingredient can be combined with carrier materials, for 
example, 0.1 to 2000 mg of COX-2 inhibitor (see for example, paragraphs 0422, 0428)
The composition taught by the reference are encompassed by the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-83 are rejected under 35 U.S.C. 103 as being unpatentable over Arneric (US 2005/0085479) and Carter et al. (US 6,077,850) in view of Strickley, 2004 and Klang, 2013.
Arneric teaches compositions comprising COX-2 inhibitors of the formula:

    PNG
    media_image2.png
    137
    244
    media_image2.png
    Greyscale
such as,

    PNG
    media_image3.png
    156
    265
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    156
    243
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    156
    275
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    153
    258
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    159
    257
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    154
    263
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    156
    300
    media_image9.png
    Greyscale
, etc. for treating ischemic mediated CNS disorder or injury such as stroke (see the entire article, especially Abstract, paragraphs 0011-0019, 0084-0092, 0416-0421, Tables 1 and 3).  The reference teaches
Various routes of administration such as, parenterally (including subcutaneous), orally, topically, etc. (see paragraphs 0416-0421);
Aqueous or no-aqueous injection, oral etc. formulations and that the compounds can be dissolved in a mixture of solvents such as in polyethylene glycol, propylene glycol and ethanol (see paragraphs 0417-0421); and 
Various amounts of active ingredient can be combined with carrier materials, for 
example, 0.1 to 2000 mg of COX-2 inhibitor (see for example, paragraphs 0422, 0428).

Carter et al. teaches benzopyrans of the formula:

    PNG
    media_image10.png
    152
    217
    media_image10.png
    Greyscale
such as, 
    PNG
    media_image11.png
    94
    226
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    113
    228
    media_image12.png
    Greyscale
, 

    PNG
    media_image13.png
    90
    213
    media_image13.png
    Greyscale
, etc. for use in treating COX-2 medicated disorders, such as, pain, headaches, stroke, etc. (see the entire article, especially Abstract, col. 5, line 2 – col. 9, line 50 and Example 16).  The reference also teaches
The compounds can be useful in combination with opioids such as buprenorphine (see col. 10, lines 25-43);
The compounds can be administered orally, subcutaneously, topically, etc. and both aqueous and non-aqueous formulations (see col. 171, line 14 – col. 173, line 21);
The amount of the compound administered and dosage regimen is dependent on various factors, including age, weight, sex and medical condition, etc. (see col. 171, lines 52-67);
Use of solvents such as polyethylene glycol, propylene glycol, ethanol, sodium chloride, etc. (see col. 173, lines 24-29).

Based on the teachings of the art, as evidenced by Arneric and Carter, the use of benzopyrans as instantly claimed alone or in combination with buprenophine for treatment of inflammation such as pain would have been known in the art at the time of the present invention.

The instant claims differ from the reference by reciting
Specific amounts of propylene glycol, polyethylene glycol, ethanol, COX-2 inhibitor, etc.; 
The addition of an anti-oxidant; and
Use of lactose monohydrate, microcrystalline cellulose and/or flavoring, croscaremellose sodium, etc. for oral formulation.

However, 
propylene glycol, polyethylene glycol, ethanol, propylene carbonate, lactose monohydrate, microcrystalline cellulose, flavoring, croscaremellose sodium, etc. are known excipients useful in the preparation of different pharmaceutical formulations (see Carter as discussed above; Strickley in its entirety, especially Tables IV, V; Klang, page 55, Water-Miscible Solvents; see also WO 98/10742, see Abstract, Products 1-4;  US 2017/0157041, Table 1); and
Klang also teaches, that which is well known in the pharmaceutical art, the addition of antioxidants to formulations to help prevent oxidation of the active drug (see page 57, Antioxidants).

Therefore, based on the teachings of the art, as discussed above, the preparation of various formulations comprising COX-2 inhibitors, as instantly claimed, for subcutaneous, oral, topically, etc. administrations and determining the amount(s) of active agent and excipients in a given preparation, would have been known in the art and, thus, within the level of skill of the ordinary artisan in the pharmaceutical art at the time of the present invention.
Additionally, as recognized by
MPEP § 2143, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409); and
MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).
For these reasons, the claimed invention is rendered prima facie obvious. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628